

114 HR 5609 IH: To prohibit any appropriation of funds to the Saint Lawrence Seaway Development Corporation, and for other purposes.
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5609IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Salmon introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit any appropriation of funds to the Saint Lawrence Seaway Development Corporation, and
			 for other purposes.
	
 1.Funding prohibitionNo funds are authorized to be appropriated for the programs, activities, or expenses of the Saint Lawrence Seaway Development Corporation, as created by section 1 of the Act of May 13, 1954 (68 Stat. 93, chapter 201; 33 U.S.C. 981).
		